Citation Nr: 0945096	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-35 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for additional disability of the left knee as 
a result of treatment at a VA facility.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran had active service from February 1957 to August 
1957 and from January 1959 to November 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, VA Regional Office (RO).  

This case has previously come before the Board.  In May 2009, 
the Board requested an opinion from a Veterans Health 
Administration (VHA) medical expert.  In June 2009, the VHA 
opinion was incorporated into the record and the Veteran was 
provided with a copy of the VHA opinion.  The case has been 
returned to the Board for further appellate review.  

The Veteran was afforded a personal hearing before a Decision 
Review Officer at the RO in June 2008.  He testified before 
the undersigned Acting Veterans Law Judge in February 2009.  
A transcript of each of the hearings has been associated with 
the claims file.  


FINDING OF FACT

Evidence of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care, medical or surgical 
treatment, or examination, or evidence of an event not 
reasonably foreseeable, is not of record.


CONCLUSION OF LAW

The criteria for entitlement to compensation for additional 
disability of the left knee under the provisions of 38 
U.S.C.A. § 1151 have not been met.  38 U.S.C.A. § 1151 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.361 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claim.  

A letter mailed to the Veteran in June 2005.  VA notified the 
appellant of the information and evidence needed to 
substantiate and complete a claim. This notice discussed the 
matter generally, and specifically addressed the claimed 
issue, including notice of what part of that evidence is to 
be provided by the claimant, and notice of what part VA will 
attempt to obtain.  That letter specifically advised the 
Veteran of the evidence needed to establish a claim for 
compensation under 38 U.S.C.A. § 1151.  The Board finds that 
the June 2005 letter meets VA's notice requirements.

Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Further, if any notice deficiency is present in this case, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  

A VA opinion (VHA opinion) with respect to the issue on 
appeal was obtained in June 2009.  38 C.F.R. § 3.159(c) (4).  
To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
opinion obtained in this case is more than adequate, as it is 
predicated on a full reading of the private and VA medical 
records in the Veteran's claims file.  It considers all of 
the pertinent evidence of record, to include the Veteran's 
surgical and post-surgical records from 1984, an October 2005 
VA examination, and statements of the appellant, and provides 
a complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. § 
1151.

To be awarded compensation under 38 U.S.C.A. § 1151, the 
veteran must show that VA treatment (or other qualifying 
event) resulted in additional disability, and further, that 
the proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).  

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32). 38 
C.F.R. § 3.361(d)(2).

Under 38 C.F.R. § 17.32, informed consent is the freely given 
consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.


Analysis

The Veteran claims benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability resulting from surgery to his left 
knee in January 1984 in a VA hospital.  Having reviewed the 
record, the Board finds that entitlement to benefits under 
the provisions of 38 U.S.C.A. § 1151 is not warranted in 
regard to the left knee.  

Records of this hospitalization, dated in January 1984, note 
that the Veteran had sustained a left knee hyperflexion 
injury approximately six weeks prior to admission, and then 
again, several days prior to admission, he had slipped on ice 
and landed on his left knee.  At the time of admission, he 
had marked swelling and ecchymosis and was unable to walk or 
extend his knee.  X-ray examination showed upward 
displacement of the patella.  As he had both acute and 
chronic patellar tendon ruptures, it was noted that his 
surgery might be difficult.  The surgery disclosed patellar 
tendon rupture, which was repaired with suture and wire 
fixation of his patella, and postoperatively, he did 
"extremely well."  

In March 1984, he was again hospitalized, as it was felt that 
removal of the wire and progression with range of motion of 
the knee was indicated.  The Veteran states that this surgery 
was necessitated because the wire had broken.  More recent 
treatment records and reports variously describe the Veteran 
as having a chronic superiorly dislocated left patella, left 
patella alta, and degenerative joint disease of the left 
knee.  

The Veteran contends that negligence or carelessness during 
his January 1984 VA surgery resulted in additional 
disability, and specifically his dislocated left patella.  He 
asserts that the dislocated left patella now causes him 
significant pain, loss of range of motion, and problems with 
stability. 

The Board notes that in order to receive entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151, the 
evidence must show that a disability was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care, medical or surgical treatment, or 
examination, or by an event not reasonably foreseeable.  
Competent evidence of carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
is not of record.  

The Veteran was initially afforded a VA examination in 
October 2005 to address the 1151 issue.  Notably, the 
examiner determined that the Veteran's current left knee 
symptoms (loss of range of motion and strength, altered gait, 
and pain) were due to the patellar tendon rupture, and that 
the tendon repair surgery  in and of itself was not likely 
the direct cause of his problems.  The examiner stated that 
the symptoms/problems were unfortunate but known possible 
outcomes of the surgery.  This opinion, while helpful, was 
deemed to be inadequate because it failed to clearly address 
whether the Veteran experienced additional disability as a 
result of the surgery.

In that regard, an opinion from VHA solicited in June 2009.  
The VHA opinion notes that the original surgical 
documentation, supported by pathology reports, dated from the 
1984 surgery, stated that the surgical repair of the patellar 
tendon injury was performed on an 'acute on chronic injury.'  
The VHA opinion further notes that the left patellar tendon 
had been injured over a month before the Veteran presented 
for treatment at the VA facility.  The VHA opinion states 
that the delay in presentation of the extensor mechanism 
(patellar tendon rupture, patella fractures or quadriceps 
tendon ruptures) lead to contractures and scarring of the 
extensor mechanism resulting in a very difficult to perform 
repair, and that residual patella alta was not unexpected.  

In addition, the VHA opinion states that several radiographic 
reports of the right knee, noted not to be the side of the 
patellar tendon injury and surgery, and substantiated by 
orthopedic treatment notes, documented that the Veteran had a 
congenital patella alta.  Thus, it was concluded that the 
'severe patella alta' of the left knee was a result of 
congenital patella alta worsened by a neglected patellar 
tendon injury.  

In addition, it was noted that the patellar tendon repair 
following a delayed presentation by the Veteran appeared to 
have been performed well and the Veteran functioned 
remarkably well working as a heavy equipment operator until 
late 2003.  The opinion specifically states that the surgical 
treatment in regard to the patellar tendon injury at the VA 
facility in January 1984 was in keeping with the accepted 
standard of care and in no way worsened or aggravated his 
left knee disorder and associated reported disability.  It 
was noted that the most recent radiographic report reflected 
degenerative changes of the knees involving medial 
compartment joint space loss, sclerosis and osteophytosis, 
which would support his knee pain etiology being degenerative 
joint disease complicated by obesity.  

A determination as to additional disability as a result of 
treatment at a VA facility requires competent evidence.  The 
Veteran is competent to report his symptoms.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to whether he has additional 
disability as a result of treatment at a VA facility.  
Rather, the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

The Board further notes that in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit 
stated that it had previously and explicitly rejected the 
view that competent medical evidence is required when the 
determinative issue in a claim for benefits involves either 
medical etiology or a medical diagnosis.  Instead, under 
section 1154(a) lay evidence can be competent and sufficient 
to establish a diagnosis of a condition when: a layperson is 
competent to identify the medical condition; the layperson is 
reporting a contemporaneous medical diagnosis; or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson reaffirms the 
holdings in Jandreau and Buchanan that VA must consider the 
competency of the lay evidence and cannot outright reject 
such evidence on the basis that such evidence can never 
establish a medical diagnosis or nexus.  This does not mean, 
however, that lay evidence is necessarily always sufficient 
to identify a medical diagnosis, but rather only that it is 
sufficient in those cases where the lay person is competent 
and does not otherwise require specialized medical training 
and expertise to do so, i.e., the Board must determine 
whether the claimed disability is a type of disability for 
which a lay person is competent to provide etiology or nexus 
evidence.  

The Board notes that the October 2005 VA opinion concluded 
that the Veteran's symptoms were known, possible outcomes of 
this type of surgery.  While it is unclear as to which 
surgery was being referenced, the VHA opinion specifically 
concludes that the 'severe patella alta' of the left knee was 
a result of congenital patella alta worsened by a neglected 
patellar tendon injury and that the patella tendon repair was 
performed well.  

The Board has accorded more probative value to the VHA 
opinion.  The claims file was reviewed, a complete rationale 
was provided based on reliable principles and the opinion is 
not inconsistent with that of the October 2005 VA opinion.  

In this case, the competent and probative evidence 
establishes that left knee patella is not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002 & 
Supp. 2009).

The Board notes that the Veteran that he was not provided 
Informed Consent on the risks involving his knee surgery.  He 
says he was not told that loss of range of motion and 
strength, altered gait, and pain were "known, possible" 
outcomes the rupture repair.  See Statement from Veteran, 
dated November 2006.  The Board does not agree.  While a copy 
of an executed informed consent is not of record, attention 
should be directed to the January 1984 Hospital Summary that 
states that "[b]ecause of the history of several injuries in 
the recent past, the patient was presented to Indications 
Conference.  It was felt that he had both acute and chronic 
patellar tendon rupture and that his surgery might be 
difficult."  In other words, while not discussed in detail, 
the complications of the surgery were discussed with the 
Veteran, to include the difficult nature of the procedure.  
Considering the foregoing along with his personal testimony, 
the Board does not find the Veteran's assertion regarding the 
lack of informed consent to be credible.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, 
the Board, when considering whether lay evidence is 
satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, 
consistency with other evidence submitted on behalf of the 
veteran, and the veteran's demeanor when testifying at a 
hearing.

In sum, the Board finds that the preponderance of the 
evidence is against the claim.  There is no doubt to be 
resolved.  Consequently, the benefits sought on appeal are 
denied.


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the left knee as a result of 
treatment at a VA facility is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


